DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 12 and 13, several of the features of these claims were known in the art as evidenced by VAN DEN HEUVEL et al (U.S. PG Pub. No. US 2021/0133553), which anticipates the limitations of parent claim 1, discussed below. In particular, VAN DEN HEUVEL discloses calculating a characteristic metric (e.g., “performance”) associated with the selected one or more images based on the second user input at ¶ [0075]; to wit: “After this training, the performance of the second model is reviewed at block 310 of FIG. 3 to check whether the performance of the second model is sufficient. If the performance of the second model is insufficient (e.g. not accurate enough for the user's purpose)…” But, VAN DEN HEUVEL does not disclose augmenting the second plurality of images; nor does VAN DEN HEUVEL discloses the augmenting includes determining, based on the quality metric, that the second plurality of images requires image augmentation and generating, by an image augmenter, a plurality of augmented images by applying a transformation function on the second plurality of images, wherein the transformation function is configured to vary one or more features of the second plurality of images.
With regards to claim 15, several of the features of this claim were known in the art as evidenced by VAN DEN HEUVEL et al (U.S. PG Pub. No. US 2021/0133553), which anticipates the limitations of parent claim 1, discussed below. In particular, VAN DEN HEUVEL discloses selecting one or more images from the annotated second subset of images (predicted annotation), providing the selected one or more images of the annotated second subset of images to a user and receiving a second user input (e.g., “confirmations and/or corrections of the predictions”) indicative of annotation information  associated with the selected one or more images at ¶ [0077]; to wit: “One or more predictions of an annotation for at least one other parameter are then obtained from the first model in block 406 of FIG. 2 (according to any of the methods described earlier with respect to block 204). In block 408 of FIG. 4, the predictions of the first model are presented to the user, along with the first portion of data and the user annotated parameters obtained at block 404 of FIG. 4. At block 410 of FIG. 4, confirmations and/or corrections of the predictions are obtained from the user…” See, also, ¶¶ [0052]-[0061]. But, VAN DEN HEUVEL does not disclose selecting the one or more images from the annotated second subset of images is based on predetermined criteria, wherein the predetermined criteria includes one or more of confusion matrix, precision, recall, Fl score and Intersection over Union (IoU).
With regards to claim 16, several of the features of this claim were known in the art as evidenced by VAN DEN HEUVEL et al (U.S. PG Pub. No. US 2021/0133553), which anticipates the limitations of parent claim 1, discussed below. In particular, VAN DEN HEUVEL discloses VAN DEN HEUVEL discloses receiving data characterizing a first plurality of images at ¶ [0071](“initial (new) batch of training data”); see, also, ¶ [0017]-[0018](“the portion of data may include an image”), [0048](“portion of data may include any data that can be processed by a model (such as a machine learning model), such as textual or image data…”), but VAN DEN HEUVEL does not disclose the first plurality of images are tomography images of a battery.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 - 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 - 23 each recite the limitation "the second plurality of images".  There is insufficient antecedent basis for this limitation in the claim. Parent claim 19 sets out “a plurality of images”. For purposes of compact prosecution, claims 21 - 23 have been interpreted as if they had recited the feature set out in parent claim 19; i.e., they have been interpreted as if they had recited: “the 







(continued on next page)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 2, 14, 17, 24, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VAN DEN HEUVEL et al (U.S. PG Pub. No. US 2021/0133553).

With regards to claim 1, VAN DEN HEUVEL discloses receiving data characterizing a first plurality of images at ¶ [0071](“initial (new) batch of training data”); see, also, ¶ [0017]-[0018](“the portion of data may include an image”), [0048](“portion of data may include any data that can be processed by a model (such as a machine learning model), such as textual or image data…”)
VAN DEN HEUVEL discloses annotating a first subset of images of the first plurality of images based at least in part on a first user input to generate annotated first subset of images, wherein the annotating includes labelling one or more features of the first subset of images at ¶¶ [0071]; to wit: “In block 304 of FIG. 3, the user provides full annotations for an initial (new) batch of training data. Each user annotated portion of data in the initial batch of training data is used to train the first model in block 306 of FIG. 3.” (for context, see, also: ¶ [0072]: “Once the first model is trained, it can be used to annotate further portions of data…”). See, also: ¶¶ [0048]-[0050]: “[A] user input is received to annotate a first parameter in a portion of data… The first parameter may be associated with a feature of the portion of data… The first parameter may include the location of a feature in the portion of data. For example, in embodiments where the portion of data is an image, the first parameter may include the location of a feature in the image.”
VAN DEN HEUVEL discloses generating, by a training code (e.g., code implementing the steps of FIGS. 2, 3, 4), an annotation code (e.g., the trained “first model”), the training code configured to receive the annotated first subset of images as input and output the annotation code, wherein the training and the annotation code includes computer executable instructions at ¶ [0071](“Each user annotated portion of data in the initial batch of training data is used to train the first model…”) and FIG. 3.
VAN DEN HEUVEL discloses annotating, by the annotation code (e.g., the trained “first model”), a second subset of images of the first plurality of images to generate annotated second subset of images (predicted annotation), wherein the annotating includes labelling one or more features of the second subset of images at ¶ [0072]: “Once the first model is trained, it can be used to annotate further portions of data according to the method 200 described above with respect to FIG. 2… At block 204 of FIG. 3, the process may include using a first model to predict an annotation for at least one other parameter of the portion of data based on the received first user input for the first parameter… In this way, the portion of data is annotated (by the user and the first model) for use in training the second model.”
With regards to claim 2, VAN DEN HEUVEL discloses selecting one or more images from the annotated second subset of images (predicted annotation), providing the selected one or more images of the annotated second subset of images to a user and receiving a second user input (e.g., “confirmations and/or corrections of the predictions”) indicative of annotation information  associated with the selected one or more images at ¶ [0077]; to wit: “One or more predictions of an annotation for at least one other parameter are then obtained from the first model in block 406 of FIG. 2 (according to any of the methods described earlier with respect to block 204). In block 408 of FIG. 4, the predictions of the first model are presented to the user, along with the first portion of data and the user annotated parameters obtained at block 404 of FIG. 4. At block 410 of FIG. 4, confirmations and/or corrections of the predictions are obtained from the user…” See, also, ¶¶ [0052]-[0061].
VAN DEN HEUVEL discloses calculating a characteristic metric (e.g., “performance”) associated with the selected one or more images based on the second user input at ¶ [0075]; to wit: “After this training, the performance of the second model is reviewed at block 310 of FIG. 3 to check whether the performance of the second model is sufficient. If the performance of the second model is insufficient (e.g. not accurate enough for the user's purpose)…”
With regards to claim 14, VAN DEN HEUVEL discloses the annotation information in the second user input (e.g., “confirmations and/or corrections of the predictions”) indicative includes correction to annotations in the selected one or more images of the second subset of images and/or annotation information including labels for unlabeled features in the one or more images at ¶ [0077]; to wit: “One or more predictions of an annotation for at least one other parameter are then obtained from the first model in block 406 of FIG. 2 (according to any of the methods described earlier with respect to block 204). In block 408 of FIG. 4, the predictions of the first model are presented to the user, along with the first portion of data and the user annotated parameters obtained at block 404 of FIG. 4. At block 410 of FIG. 4, confirmations and/or corrections of the predictions are obtained from the user…” See, also, ¶¶ [0052]-[0061].
With regards to claim 17, VAN DEN HEUVEL discloses receiving data characterizing a first plurality of images at ¶ [0071](“initial (new) batch of training data”); see, also, ¶ [0017]- [0018](“the portion of data may include an image”), [0048](“portion of data may include any data that can be processed by a model (such as a machine learning model), such as textual or image data…”).
VAN DEN HEUVEL discloses annotating a first subset of images of the first plurality of images based at least in part on a first user input to generate annotated first subset of images, wherein the annotating includes labelling one or more features of the first subset of images at ¶¶ [0071]; to wit: “In block 304 of FIG. 3, the user provides full annotations for an initial (new) batch of training data. Each user annotated portion of data in the initial batch of training data is used to train the first model in block 306 of FIG. 3.” (for context, see, also: ¶ [0072]: “Once the first model is trained, it can be used to annotate further portions of data…”). See, also: ¶¶ [0048]- [0050]: “[A] user input is received to annotate a first parameter in a portion of data… The first parameter may be associated with a feature of the portion of data… The first parameter may include the location of a feature in the portion of data. For example, in embodiments where the portion of data is an image, the first parameter may include the location of a feature in the image.”
VAN DEN HEUVEL discloses generating, by a training code (e.g., code implementing the steps of FIGS. 2, 3, 4), an annotation code (e.g., the trained “first model”), the training code configured to receive the annotated first subset of images as input and output the annotation code at ¶ [0071](“Each user annotated portion of data in the initial batch of training data is used to train the first model…”) and FIG. 3.
VAN DEN HEUVEL discloses iteratively annotating at least a portion of the received first plurality of images at 
VAN DEN HEUVEL discloses each iteration of the iterative annotation includes selecting a subset of images from the first plurality of images, annotating, by the annotation code (e.g., the trained “first model”), the selected subset of images at ¶ [0072]: “Once the first model is trained, it can be used to annotate further portions of data according to the method 200 described above with respect to FIG. 2… At block 204 of FIG. 3, the process may include using a first model to predict an annotation for at least one other parameter of the portion of data based on the received first user input for the first parameter… In this way, the portion of data is annotated (by the user and the first model) for use in training the second model.”
VAN DEN HEUVEL discloses each iteration of the iterative annotation includes selecting one or more images from the annotated images, providing the selected one or more images to a user and receiving a second user input (e.g., “confirmations and/or corrections of the predictions”) indicative of annotation information associated with the selected one or more images at ¶ [0077]; to wit: “One or more predictions of an annotation for at least one other parameter are then obtained from the first model in block 406 of FIG. 2 (according to any of the methods described earlier with respect to block 204). In block 408 of FIG. 4, the predictions of the first model are presented to the user, along with the first portion of data and the user annotated parameters obtained at block 404 of FIG. 4. At block 410 of FIG. 4, confirmations and/or corrections of the predictions are obtained from the user…” See, also, ¶¶ [0052]-[0061].
VAN DEN HEUVEL discloses each iteration of the iterative annotation includes calculating a characteristic metric (e.g., “performance”) associated with the selected one or more images based on the second user input at ¶ [0075]; to wit: “After this training, the performance of the second model is reviewed at block 310 of FIG. 3 to check whether the performance of the second model is sufficient. If the performance of the second model is insufficient (e.g. not accurate enough for the user's purpose)…”
With regards to claim 24, the steps performed by the apparatus of this claim are anticipated by VAN DEN HEUVEL for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.

Claims 19 - 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MAHDIZADEHAGHDAM et al (U.S. PG Pub. No. 2021/0256761).

With regards to claim 19, MAHDIZADEHAGHDAM discloses receiving data characterizing a plurality of images (e.g., “fake 2D image 130”) at ¶ [0028]; for context, see, also, ¶¶ [0024], [0031](“…transforming fake 2D images…”).
MAHDIZADEHAGHDAM discloses calculating a quality metric (e.g., “realism value 190”) associated with the plurality of images based on a discrepancy between an image variation characteristic (e.g., “detected orientation 210 of the image”) of the plurality of images and predetermined training data requirements (e.g., “ground truth”) of a target deep learning code at ¶¶ [0034], [0037]-[0038]: “The realism value 190 may be a binary value corresponding to whether the image 160 appears to be real or fake (i.e., synthetic or computer generated). The GAN 400 may be formalized as follows:

    PNG
    media_image1.png
    83
    647
    media_image1.png
    Greyscale

… The ‘−MSE(Do(y), oy)’ term was added to equation 1 to determine the Mean Square Error (MSE) between the detected orientation 210 of the image (such as a lightbulb) and the ground truth orientation of the bulb in the image 160.”
MAHDIZADEHAGHDAM discloses determining, based on the quality metric, that the plurality of images require image modification and generating one or more of a plurality of synthesized images and a plurality of augmented images from the plurality of images based on the quality metric at ¶¶ [0033]- [0034]: “The realistic 2D images 160 generated by the realistic image generator 150 of the GAN 400 may be sufficient to train deep learning algorithms. However, the quality of the realistic 2D images 160 may be improved by feedback generated by a discriminator 180 of the GAN 400. According to an example, the controller 100 may be further configured to evaluate, via a discriminator 180, a realism value 190 of the realistic 2D image 160 based on one or more real 2D images 200…The realism value 190 may increase or decrease according to the similarities or differences of the realistic 2D image 160 as compared to the real 2D images 200. The controller 100 may be further configured to update the realistic image generator 150 based on the realism value 190 of the realistic 2D image 160. For example, based on the realism value 190, the realistic image generator may modify the parameters of the one or more image features 170 incorporated into the fake 2D image 130 to generate the realistic 2D image 160.”
With regards to claim 20, MAHDIZADEHAGHDAM inherently discloses determining that the image modification includes a synthesis of the plurality of images when it discloses generating a plurality of synthesized images via image modification at ¶¶ [0031]-[0032] or else it would never have generated a plurality of synthesized images via image modification.
MAHDIZADEHAGHDAM discloses generating, by an image generator, a plurality of synthesized images by at least varying one or more characteristics of the plurality of images based on a first set of variation settings of the image generator at ¶¶ [0031]-[0032].
With regards to claim 21, MAHDIZADEHAGHDAM discloses discriminating the plurality of synthesized images to determine that the plurality of synthesized images qualify as real images at ¶¶ [0033], [0037]-[0039].
MAHDIZADEHAGHDAM discloses generating a plurality of training images that include the plurality of synthesized images and the plurality of images at ¶¶ [0028], [0031]; see, also, ¶ [0002] for context.
With regards to claim 22, MAHDIZADEHAGHDAM discloses discriminating the plurality of synthesized images to determine that the plurality of synthesized images do not qualify as real images at ¶¶ [0033], [0037]-[0039].
MAHDIZADEHAGHDAM discloses generating, by the image generator, a second plurality of synthesized images by varying one or more characteristics of the plurality of images based on a second set of variation settings of the image generator at ¶¶ [0032]-[0034].
With regards to claim 23, MAHDIZADEHAGHDAM discloses determining that the image modification includes augmentation of the plurality of images at ¶¶ [0032]-[0034].
MAHDIZADEHAGHDAM discloses generating, by an image augmenter, a plurality of augmented images by at least applying a transformation function on the plurality of images, wherein the transformation function is configured to vary one or more features of the plurality of images at ¶¶ [0024](“The GAN then transforms the fake 2D images into realistic-looking images by editing the image and adding necessary components and lighting effects”), [0030], [0032]-[0034].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 - 8, 18, are rejected under 35 U.S.C. 103 as being unpatentable over VAN DEN HEUVEL et al (U.S. PG Pub. No. US 2021/0133553) in view of ENDOH et al (U.S. PG Pub. No. 20190286939).
With regards to claim 3, VAN DEN HEUVEL discloses determining that the characteristic metric (e.g., “performance”)  has an “insufficient” value indicative that the annotation code requires further training at ¶ [0075]: “After this training, the performance of the second model is reviewed at block 310 of FIG. 3 to check whether the performance of the second model is sufficient. If the performance of the second model is insufficient (e.g. not accurate enough for the user's purpose), the process moves to block 312 of FIG. 3 whereby the first model is retrained to output further, improved annotation suggestions of further portions of data... As part of the process of retraining the second model, blocks 202, 204, 308, 206, 310 and 312 of FIG. 3 may be repeated until the performance of the second model is sufficient.” However, VAN DEN HEUVEL does not specify that “insufficient” comprises a value within a first predetermined range of values. However, this limitation was known in the art as evidenced by the ENDOH reference discussed below.
VAN DEN HEUVEL discloses annotating the one or more images of the annotated second subset of images (predicted annotation) based on the second user input to generate a first set of user annotated images, wherein the annotating includes labelling one or more features of the selected one or more images from the annotated second subset of images (predicted annotation) and generating, by the training code (e.g., code implementing the steps of FIGS. 2, 3, 4), a revised annotation code (e.g., “second model”), wherein the training code is configured to receive the first set of user annotated images (predicted annotation) as input and output the revised annotation code (e.g., “second model”) at ¶¶ [0072]-[0075]: “In this way, the portion of data is annotated (by the user and the first model) for use in training the second model… If the performance of the second model is insufficient (e.g. not accurate enough for the user's purpose), the process moves to block 312 of FIG. 3 whereby the first model is retrained to output further, improved annotation suggestions of further portions of data… [T]he process moves to block 312 of FIG. 3 whereby the first model is retrained to output further, improved annotation suggestions of further portions of data. Block 312 may include, for example, re-training the first model based on a user input indicating the accuracy of predicted annotations of the first model... As part of the process of retraining the second model, blocks 202, 204, 308, 206, 310 and 312 of FIG. 3 may be repeated until the performance of the second model is sufficient.” See, also, ¶ [0077]: “One or more predictions of an annotation for at least one other parameter are then obtained from the first model in block 406 of FIG. 2 (according to any of the methods described earlier with respect to block 204). In block 408 of FIG. 4, the predictions of the first model are presented to the user, along with the first portion of data and the user annotated parameters obtained at block 404 of FIG. 4. At block 410 of FIG. 4, confirmations and/or corrections of the predictions are obtained from the user…” See, also, ¶¶ [0052]-[0061].
ENDOH discloses that determining that training is insufficient if a performance value (“squared error”) is within a first predetermined range of values (i.e., “less than the threshold” and more than zero because a squared error eliminates negatives) at ¶¶ [0050]-[0051]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to determine that training is insufficient if a performance value (“squared error”) is within a first predetermined range of values (i.e., “less than the threshold” and more than zero because a squared error eliminates negatives), as taught by ENDOH, when determining whether a characteristic metric (e.g., “performance”)  has an “insufficient” value indicative that the annotation code requires further training, as taught by VAN DEN HEUVEL.  The motivation for doing so comes from the prior art wherein the benefits of using thresholds as a measure of satisfactory performance were well known and include the simplicity of applying a threshold.  Therefore, it would have been obvious to combine ENDOH with VAN DEN HEUVEL to obtain the invention specified in this claim.
With regards to claim 4, VAN DEN HEUVEL discloses annotating, by the revised annotation code, a third subset of images of the first plurality of images to generated annotated third subset of images, wherein the annotating includes labelling one or more features of the third subset of images at ¶¶ [0072]-[0075]: “If the performance of the second model is insufficient (e.g. not accurate enough for the user's purpose), the process moves to block 312 of FIG. 3 whereby the first model is retrained to output further, improved annotation suggestions of further portions of data… [T]he process moves to block 312 of FIG. 3 whereby the first model is retrained to output further, improved annotation suggestions of further portions of data. Block 312 may include, for example, re-training the first model based on a user input indicating the accuracy of predicted annotations of the first model... As part of the process of retraining the second model, blocks 202, 204, 308, 206, 310 and 312 of FIG. 3 may be repeated until the performance of the second model is sufficient.” See, also, ¶¶ [0052]-[0061].
With regards to claim 5, VAN DEN HEUVEL discloses selecting one or more images from the annotated third subset of images, providing the selected one or more images of the annotated third subset of images to a user, receiving a third user input indicative of annotation information associated with the selected one or more images from the annotated third subset of images, and calculating a second characteristic metric associated with the selected one or more images from the annotated third subset of images based on the third user input t ¶¶ [0072]-[0075]: “In this way, the portion of data is annotated (by the user and the first model) for use in training the second model… If the performance of the second model is insufficient (e.g. not accurate enough for the user's purpose), the process moves to block 312 of FIG. 3 whereby the first model is retrained to output further, improved annotation suggestions of further portions of data… [T]he process moves to block 312 of FIG. 3 whereby the first model is retrained to output further, improved annotation suggestions of further portions of data. Block 312 may include, for example, re-training the first model based on a user input indicating the accuracy of predicted annotations of the first model... As part of the process of retraining the second model, blocks 202, 204, 308, 206, 310 and 312 of FIG. 3 may be repeated until the performance of the second model is sufficient.” See, also, ¶ [0077]: “One or more predictions of an annotation for at least one other parameter are then obtained from the first model in block 406 of FIG. 2 (according to any of the methods described earlier with respect to block 204). In block 408 of FIG. 4, the predictions of the first model are presented to the user, along with the first portion of data and the user annotated parameters obtained at block 404 of FIG. 4. At block 410 of FIG. 4, confirmations and/or corrections of the predictions are obtained from the user…” See, also, ¶¶ [0052]-[0061].
With regards to claim 6, VAN DEN HEUVEL discloses determining that the second characteristic metric has a value that is insufficient indicative that the revised code requires further training, annotating the one or more images of the annotated third subset of images based on the third user input to generate a second set of user annotated images, wherein the annotating includes labelling one or more features of the selected one or more images from the annotated third subset of images generating, by the training code, a second revised annotation code, wherein the training code is configured to receive the second set of user annotated images as input and output the second revised annotation code at ¶¶ [0072]-[0075]: “In this way, the portion of data is annotated (by the user and the first model) for use in training the second model… If the performance of the second model is insufficient (e.g. not accurate enough for the user's purpose), the process moves to block 312 of FIG. 3 whereby the first model is retrained to output further, improved annotation suggestions of further portions of data… [T]he process moves to block 312 of FIG. 3 whereby the first model is retrained to output further, improved annotation suggestions of further portions of data. Block 312 may include, for example, re-training the first model based on a user input indicating the accuracy of predicted annotations of the first model... As part of the process of retraining the second model, blocks 202, 204, 308, 206, 310 and 312 of FIG. 3 may be repeated until the performance of the second model is sufficient.” See, also, ¶ [0077]: “One or more predictions of an annotation for at least one other parameter are then obtained from the first model in block 406 of FIG. 2 (according to any of the methods described earlier with respect to block 204). In block 408 of FIG. 4, the predictions of the first model are presented to the user, along with the first portion of data and the user annotated parameters obtained at block 404 of FIG. 4. At block 410 of FIG. 4, confirmations and/or corrections of the predictions are obtained from the user…” See, also, ¶¶ [0052]-[0061].
ENDOH discloses that determining that training is insufficient if a performance value (“squared error”) is within a first predetermined range of values (i.e., “less than the threshold” and more than zero because a squared error eliminates negatives) at ¶¶ [0050]-[0051]. The motivation for this combination is the same as was previously presented.
With regards to claim 7, VAN DEN HEUVEL discloses determining that the second characteristic metric has a value that is insufficient indicative that the revised code does not require further training and generating a second plurality of images, wherein the generating includes annotating the first plurality of images by the revised annotation code at ¶¶ [0072]-[0075]: “In this way, the portion of data is annotated (by the user and the first model) for use in training the second model… If the performance of the second model is insufficient (e.g. not accurate enough for the user's purpose), the process moves to block 312 of FIG. 3 whereby the first model is retrained to output further, improved annotation suggestions of further portions of data… [T]he process moves to block 312 of FIG. 3 whereby the first model is retrained to output further, improved annotation suggestions of further portions of data. Block 312 may include, for example, re-training the first model based on a user input indicating the accuracy of predicted annotations of the first model... As part of the process of retraining the second model, blocks 202, 204, 308, 206, 310 and 312 of FIG. 3 may be repeated until the performance of the second model is sufficient.”
ENDOH discloses that determining that training is insufficient if a performance value (“squared error”) is within a first predetermined range of values (i.e., “less than the threshold” and more than zero because a squared error eliminates negatives) at ¶¶ [0050]-[0051]. The motivation for this combination is the same as was previously presented.
With regards to claim 8, VAN DEN HEUVEL discloses calculating a quality metric (e.g., “the performance of the second model is insufficient”) associated with the second plurality of images based on the second plurality of images (training data) and predetermined training data (ground truth / user annotation) requirements of a target deep learning code at ¶¶ [0072]-[0075]; see, also, ¶¶ [0020], [0055], [0067], [0086].
ENDOH discloses calculating a quality metric (squared error) based on a discrepancy between a characteristic of training data and ground truth at ¶¶ [0050]-[0051]. The motivation for this combination is the same as was previously presented.
With regards to claim 18, VAN DEN HEUVEL discloses exiting a current iteration the iterative annotation when the characteristic metric (“performance”) is sufficient at ¶ [0075]: “After this training, the performance of the second model is reviewed at block 310 of FIG. 3 to check whether the performance of the second model is sufficient. If the performance of the second model is insufficient (e.g. not accurate enough for the user's purpose), the process moves to block 312 of FIG. 3 whereby the first model is retrained to output further, improved annotation suggestions of further portions of data... As part of the process of retraining the second model, blocks 202, 204, 308, 206, 310 and 312 of FIG. 3 may be repeated until the performance of the second model is sufficient.” However, VAN DEN HEUVEL does not specify that “insufficient” comprises a value within a first predetermined range of values. However, this limitation was known in the art as evidenced by the ENDOH reference discussed below.
ENDOH discloses that determining that training is insufficient if a performance value (“squared error”) is within a first predetermined range of values (i.e., “less than the threshold” and more than zero because a squared error eliminates negatives) at ¶¶ [0050]-[0051]. The motivation for this combination is the same as was previously presented.
VAN DEN HEUVEL discloses generating a second plurality of images, wherein the generating includes annotating the first plurality of images by the annotation code in a previous iteration at ¶¶ [0072]-[0075]: “In this way, the portion of data is annotated (by the user and the first model) for use in training the second model… If the performance of the second model is insufficient (e.g. not accurate enough for the user's purpose), the process moves to block 312 of FIG. 3 whereby the first model is retrained to output further, improved annotation suggestions of further portions of data… [T]he process moves to block 312 of FIG. 3 whereby the first model is retrained to output further, improved annotation suggestions of further portions of data. Block 312 may include, for example, retraining the first model based on a user input indicating the accuracy of predicted annotations of the first model... As part of the process of retraining the second model, blocks 202, 204, 308, 206, 310 and 312 of FIG. 3 may be repeated until the performance of the second model is sufficient.” See, also, ¶ [0077]: “One or more predictions of an annotation for at least one other parameter are then obtained from the first model in block 406 of FIG. 2 (according to any of the methods described earlier with respect to block 204).” See, also, ¶¶ [0052]-[0061]. 

Claims 9  - 11 are rejected under 35 U.S.C. 103 as being unpatentable over VAN DEN HEUVEL et al (U.S. PG Pub. No. US 2021/0133553) in view of ENDOH et al (U.S. PG Pub. No. 20190286939), and in further view of MAHDIZADEHAGHDAM et al (U.S. PG Pub. No. 2021/0256761).
With regards to claim 9, VAN DEN HEUVEL discloses determining, based on a quality metric, that the second plurality of images used to train a deep machine learning model requires additional training images at ¶¶ [0073](“the step of determining whether sufficient annotated portions of data are available may include comparing the number of annotated portions of data to a predetermined threshold”), [0055](“The first model, for example, may be a deep learning machine learning model”). However, VAN DEN HEUVEL does not specify that the additional training images comprises image synthesis. However, this limitation was known in the art.
 MAHDIZADEHAGHDAM discloses generating, by an image generator, a plurality of synthesized images (“realistic-looking images”) by varying one or more characteristics (e.g., “multiple image features 170”) of a training set of images (“fake 2D images”) based on variation settings of the image generator at ¶¶ [0024], [0031]-[0032], [0034](“For example, based on the realism value 190, the realistic image generator may modify the parameters of the one or more image features 170 incorporated into the fake 2D image 130 to generate the realistic 2D image 160”), [0043]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use image synthesis, as taught by MAHDIZADEHAGHDAM, after determining, based on a quality metric, that the second plurality of images used to train a deep machine learning model requires additional training images, as taught by VAN DEN HEUVEL.  The motivation for doing so comes from MAHDIZADEHAGHDAM at ¶¶ [0003]-[0004], which discloses: “Training deep learning algorithms requires an enormous amount of data. For example, properly training a reliable image classifier or object detector may require a training dataset of hundreds of thousands, or even millions, of images from each class of image or object. This requirement may be further intensified when training deeper models. Gathering this amount of data organically is often expensive and time consuming. Generative Adversarial Networks (GANs) have demonstrated great potential to generate synthetic images. GANs may be used as a data augmentation technique, and the images generated by the GANs may be added to a training dataset.” Therefore, it would have been obvious to combine MAHDIZADEHAGHDAM with VAN DEN HEUVEL to obtain the invention specified in this claim.
With regards to claim 10, MAHDIZADEHAGHDAM discloses discriminating the plurality of synthesized images to determine that the plurality of synthesized images qualify as real images at ¶¶ [0034], [0037]-[0039]. Thus, VAN DEN HEUVEL discloses generating a plurality of training images that include the second plurality of images, and in combination with MAHDIZADEHAGHDAM, include the plurality of synthesized images. The motivation for this combination is the same as was previously presented.
With regards to claim 11, MAHDIZADEHAGHDAM discloses discriminating the plurality of synthesized images to determine that the plurality of synthesized images do not qualify as real images at ¶¶ [0034], [0037]-[0039]. MAHDIZADEHAGHDAM further discloses generating, by the image generator, a second plurality of synthesized images by varying one or more characteristics of the second plurality of images based on a second set of variation settings of the image generator at ¶ [0033]; to wit: “The realistic 2D images 160 generated by the realistic image generator 150 of the GAN 400 may be sufficient to train deep learning algorithms. However, the quality of the realistic 2D images 160 may be improved by feedback generated by a discriminator 180 of the GAN 400.” The motivation for this combination is the same as was previously presented.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over VAN DEN HEUVEL et al (U.S. PG Pub. No. US 2021/0133553) in view of NAETHKE et al (U.S. PG Pub. No. 2013/0262793).
With regards to claim 25, VAN DEN HEUVEL discloses computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor cause the at least one programmable processor to perform the operations of its method at ¶ [0021], but does not specify the programmable processor comprises at least one physical core and a plurality of logical cores. However, this limitation was known in the art as evidenced by the NAETHKE reference discussed below.
 The steps of the instructions stored in the computer readable medium of this claim are taught by VAN DEN HEUVEL for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
NAETHKE discloses a programmable processor that comprises at least one physical core and a plurality of logical cores at ¶ [0083]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use a programmable processor that comprises at least one physical core and a plurality of logical cores, as taught by NAETHKE, when using a programmable processor to perform the operations of its method, as taught by VAN DEN HEUVEL.  The motivation for doing so comes from the prior arts wherein the benefits of multiple logical cores were well known and include increased parallelism in processing.  Therefore, it would have been obvious to combine NAETHKE with VAN DEN HEUVEL to obtain the invention specified in this claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668